Citation Nr: 1426463	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  13-06 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected amyotrophic lateral sclerosis (ALS), for accrued benefits purposes.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969. He passed away in May 2011. The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to accrued benefits for service connection for sleep apnea, including as secondary to service-connected amyotrophic lateral sclerosis (ALS).

The Board notes that the appellant revoked her power of attorney (POA) in correspondence dated in May 2013.  As there is no valid power of attorney currently of record, she is proceeding unrepresented.


FINDINGS OF FACT

1. The Veteran died in May 2011. The appellant is the Veteran's surviving spouse.

2.  At the time of his death, the Veteran was service connected for amyotrophic lateral sclerosis (ALS).

3.  At the time of his death, the Veteran had a claim pending for entitlement to service connection for sleep apnea, as secondary to service-connected ALS.

4.  The probative evidence of record demonstrates that the Veteran had obstructive  sleep apnea that was causally related to his service-connected ALS.  




CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, entitlement to service connection for sleep apnea as secondary to service connected ALS for accrued benefits purposes is established.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the appellant.

The appellant argues that she is entitled to accrued benefits based on the Veteran's pending claim for service connection at the time of his death.  For the reasons that follow, the Board grants entitlement to accrued benefits.

The law applicable to accrued benefits provides that certain individuals, including the veteran's surviving spouse, may be paid periodic monetary benefits (due and unpaid for a period not to exceed two years) to which the Veteran was entitled at the time of his death under existing ratings or based on evidence in the file or constructively of record at the time of his death.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2013).  A claim for such benefits must be filed within one year of the Veteran's death.  38 C.F.R. § 3.1000(c).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, "the 

veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2013).

Here, a service connection claim for sleep apnea as secondary to service-connected ALS was initiated in March 2011. See March 14, 2011 Deferred Rating Decision 2010 (noting that a claim for service connection for sleep apnea on a secondary basis was raised by the record and directing that the RO undertake development of such claim); March 2011 Rating Decision (granting service connection for ALS).  The Veteran was scheduled for a May 2011 VA examination in conjunction with his sleep apnea claim, however, he died prior to the scheduled examination.  The appellant filed the present claim for accrued benefits in June 2011, within one year of the Veteran's death.  See 38 C.F.R. § 3.1000(c).  This claim was still pending at the time of his death as it had not yet been decided by the RO.  As the appellant is the Veteran's surviving spouse and timely filed a claim for accrued benefits with regard to a claim still pending at the time of his death, the threshold requirements for entitlement to accrued benefits have been met.  See id.

The issue, then, is whether the evidence of record at the time of the Veteran's death, and excluding any evidence since submitted or developed, established entitlement to service connection for sleep apnea, to include as secondary to his service-connected ALS.  See 38 C.F.R. § 3.1000.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Additionally, VA law permits an award of service connection on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The appellant contends that the Veteran was entitled to service connection for sleep apnea as secondary to his service-connected ALS.  See 38 C.F.R. § 3.310.  The Veteran was provided a VA examination in conjunction with his ALS claim, to determine the nature and severity of his manifested symptoms.  The examining VA physician noted that the Veteran presented with dysphagia and shortness of breath while lying flat on his back.  The examiner found that the Veteran likely suffered from obstructive sleep apnea, given his early presentation with dysphagia, and, that this sleep apnea "would be considered a condition more likely than not to be secondary to his ALS."  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, resolving doubt in the appellant's favor, the Board finds that the medical evidence of record at the time of the Veteran's death is in relative equipoise as to whether he had obstructive sleep apnea that was caused by his service-connected ALS.  Therefore, service connection for obstructive sleep apnea 

as secondary to ALS is granted, for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.1000 (2013).


ORDER

Entitlement to service connection for obstructive sleep apnea secondary to service-connected amyotrophic lateral sclerosis is granted, for accrued benefits purposes.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


